Exhibit 10.1
 
Mutual Termination of Common Stock Shares Purchase Agreement








This Mutual Termination of Common Stock Shares Purchase Agreement (this
“Agreement”) is made effective as of September 30, 2012 (the “Effective Date”),
among Swordfish Financial, Inc., formerly Nature Vision, Inc., a Minnesota
corporation,  (“SWRF”), and Swordfish Financial, Inc., a Texas corporation
(“Swordfish Texas”) may be referred to herein as a “party” and collectively as
the “parties.”
 
WHEREAS, SWRF and Swordfish Texas entered into a Common Stock Shares Purchase
Agreement dated as of August 14, 2009 (the “Common Stock Sales Agreement”);
 
WHEREAS, pursuant to the terms of the Common Stock Shares Purchase Agreement,
SWRF issued to Swordfish Texas 10,987,417 shares of newly issued shares of the
Company in exchanged for a $3,500,000 promissory note from Swordfish Texas. The
Purchase Agreement provided that the Purchase Price was to be payable in two
installments of $1,750,000 each with the first installment being forty-five (45)
days from the date of the note and the second installment being one-hundred
twenty (120) days from the date of the note.


WHEREAS, Swordfish Texas is in breach of the terms of the promissory note and
SWRF and Swordfish Texas have mutually agreed to terminate the Common Stock
Shares Purchase Agreement effective September 30, 2012 (the “Termination Date”);
and
 
WHEREAS, Swordfish Texas has agreed to have the 10,987,417 (adjusted to
109,874,170 for the 10 to1 forward split in June 2011) shares of SWRF common
stock returned to the SWRF’s treasury for cancellation.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:


1.  Termination of Common Stock Shares Purchase Agreement.  As of the
Termination Date, the Common Stock Shares Purchase Agreement will be terminated
and the shares issued by SWRF, adjusted for the 10 to 1 forward split in June
2011, will be returned to the SWRF treasury for cancellation.  


2.  Releases.  SWRF, on its own behalf and on behalf of its successors and
assigns, agents, affiliates and insurers hereby fully, finally and forever
releases and discharges Swordfish Texas and its successors and assigns, agents,
heirs, affiliates, partners and insurers, and their past, present, and future
officers, directors, employees and stockholders, from any and all claims,
rights, demands, actions, lawsuits or other proceedings which SWRF ever had, has
or may have against the other parties through the date of this Agreement,
including, without limitation, any and all claims or rights which could be
asserted under or in connection with the Common Stock Shares Purchase
Agreement;  provided, however , that SWRF is not releasing any claim which it
may have to enforce the provisions of this Mutual Termination Agreement.


3.  Further Assurances.  The parties agree that, upon request, they each shall
do such further acts and deeds, and shall provide, execute, acknowledge, deliver
and/or record such books and records and such other documents and instruments as
may be reasonably requested by the other party or necessary or appropriate from
time to time to evidence, confirm or carry out the intent and purposes of this
Agreement or to confirm compliance by a party to the terms and conditions of
this Agreement.
 
4.  Governing Law.  This Agreement shall be governed by and construed, and the
obligations, rights and remedies of the parties under this Agreement shall be
determined, in accordance with the laws of the state of Texas, exclusive of its
rules regarding conflicts of laws.






 
 

--------------------------------------------------------------------------------

 




5.  Capitalized Terms.  Capitalized terms used herein that are not defined shall
have the meaning ascribed to them in the Sales Management Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 





 
SWORDFISH FINANCIAL, INC.
Minnesota corporation
         
By:
/s/ Randy Moseley
   
Name:
Randy Moseley
   
Title:
Chief Financial Officer
         
  
SWORDFISH FINANCIAL, INC.
Texas corporation
           
By:
/s/ Mike Alexander
   
Name:
Mike Alexander
 



 
 

--------------------------------------------------------------------------------

 